Exhibit 10.5

 

[LETTERHEAD OF PLIANT CORPORATION]

 

EDWARD A. LAPEKAS

CHIEF EXECUTIVE OFFICER

 

September 26, 2003

 

Len Azzaro

1008 Ridgeview Ave

Barrington, IL 60010

 



 

Retention Bonus

 

Dear Len:

 

Pliant Corporation, a Utah corporation (the “Company”), hereby offers to pay you
a retention bonus equal to $1,000,000 or such lesser amount as specified below
(the “Retention Bonus”) if you are continuously employed by the Company from the
date hereof through and including September 30, 2005 (the “Effective Date”).
Unless otherwise specified below, the Retention Bonus will be paid in cash, by
check or wire transfer, on the first business day following the Effective Date.
The Retention Bonus shall be reduced by all applicable federal, state and local
tax, unemployment insurance and social security withholding requirements.

 

Notwithstanding anything to the contrary contained herein, the obligation of the
Company to pay the Retention Bonus to you is subject to the additional terms and
conditions set forth below.

 

(a) If the Company terminates your employment with the Company for Cause (as
defined below) or you resign or quit your employment with the Company for any
reason, in each case on or prior to the Effective Date, you shall not be
entitled to the Retention Bonus or any portion thereof.

 

(b) If the Company terminates your employment with the Company without Cause on
or prior to the Effective Date, you shall be entitled to receive the full amount
of the Retention Bonus within 60 days following the date your employment is
terminated without Cause.

 

(c) If you are employed by the Company on the date of your death or Disability
(as defined below), you shall be entitled to receive within 60 days after the
date of your death or Disability a portion of the Retention Bonus equal to the
product of (x) $1,000,000 and (y) the quotient obtained by dividing (1) the
number of days that have elapsed from the date hereof through the date of your
death or Disability, as applicable, by (2) 730.

 

As used herein, “Cause” shall mean (a) your misconduct with respect to the
business and affairs of the Company and its affiliates; (b) neglect of your
duties or the failure to follow the lawful



--------------------------------------------------------------------------------

directions of the Board of Directors of the Company or senior officers of the
Company or its affiliates to whom you report, including, without limitation, the
violation of any material policy of the Company or its affiliates applicable to
you; (c) the commission by you of a felony; (d) the commission by you of an act
of fraud or financial dishonesty with respect to the Company or its affiliates;
or (e) the commission by you of any crime that involves moral turpitude or fraud
or any action which otherwise has a material adverse effect on the business,
assets, liabilities, operations, affairs or prospects of the Company or its
affiliates.

 

As used herein, “Disability” shall mean a condition or disease suffered by you
that would cause you to be considered “disabled” within the meaning of the
Company’s long-term disability plan as in effect from time to time and, for the
purposes hereof, the date of Disability shall be the date that you are first
considered “disabled” within the meaning of such plan.

 

This letter agreement, and the Retention Bonus it describes, is in addition to,
and not a substitute for, any other employment, compensation or severance
arrangements you may have with the Company. Additionally, this letter agreement,
and the Retention Bonus it describes, does not change any other terms of your
employment with the Company; is not a guarantee of employment or continued
employment with the Company or its affiliates; and either you or the Company may
terminate your at-will employment at any time.

 

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York.

 

Please acknowledge your acceptance of these terms by signing and returning a
counterpart to this letter and returning it to us at the address above.

 

Very truly yours,

 

PLIANT CORPORATION

By:  

/s/    Edward A. Lapekas        

--------------------------------------------------------------------------------

   

Name:

  Edward A. Lapekas    

Title:

  Interim Chief Executive Officer

 

Acknowledged and agreed

as of the date first above written:

 

/s/    Len Azzaro        

--------------------------------------------------------------------------------

Name:

  Len Azzaro